Pee Curiam,
The opinion of the court below refusing to open the judgments in question is tery full and exhaustive. On the main question of the alleged misrepresentations the learned court shows that the testimony of the appellant is interested and is unsupported by corroborating evidence, while that of Sutton, the alleged agent, who, it is claimed, made the misrepresentations, is disinterested, and is a flat denial of the facts as testified to by Steelsmith, and is supported by other testimony. These considerations induced the court below to refuse the application to open the judgments, and the reasons given are satisfactory to us. We do not interfere with the discretion of the court below in such eases unless it is made plainly to appear that there was error in the action of the court. We fail to discover such error here.
Decree affirmed.